Citation Nr: 0842671	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  99-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus.  

2.  Entitlement to service connection for fatigue, claimed as 
a symptom of undiagnosed illness.  

3.  Entitlement to service connection for muscle twitches, 
claimed as a symptom of undiagnosed illness.  

4.  Entitlement to service connection for blurred vision, 
claimed as a symptom of undiagnosed illness.  

5.  Entitlement to service connection for vomiting, claimed 
as a symptom of undiagnosed illness.  

6.  Entitlement to service connection for diarrhea, claimed 
as a symptom of undiagnosed illness.  

7.  Entitlement to service connection for shortness of 
breath, claimed as a symptom of undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from August 1983 to 
June 1987 and from March 1988 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 RO rating decision.  

In November 2000 and March 2004 the Board remanded these 
issues to the RO for further development.  

In July 2005 the Board issued a decision denying service 
connection for vomiting, diarrhea and shortness of breath.  
The Board's action remanded the other four issues on appeal 
(service connection for diarrhea, fatigue, muscle twitches 
and blurred vision) to the RO for further development.  

The veteran thereupon appealed the Board's July 2005 action 
to the Court of Appeals for Veterans Claims (Court).  In 
February 2008 the Court issued a Memorandum Decision vacating 
the Board's decision as regards the claims denied therein and 
remanding those issues to the Board for actions in compliance 
with the Court's Order.

All seven issues are accordingly once again before the Board.  
The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The RO last adjudicated the issues on appeal in the SSOC 
issued in November 2005.   The veteran subsequently submitted 
additional evidence directly to the Board, received in May 
2006.  

This new evidence consists of an undated letter from the 
veteran's wife, a letter from the veteran's parents dated in 
August 2005, an undated letter from acquaintance BKI, and a 
letter from the veteran's sister RH dated in September 2005.  
There is no indication that the RO has considered this 
evidence, and the veteran did not enclose a waiver of 
original RO jurisdiction.  

The jurisdiction previously conferred upon the Board by 38 
C.F.R. § 19.9 (2002) to develop evidence, and then to 
adjudicate claims based on that evidence not previously 
reviewed by the RO, has been invalidated.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.2003); see also 38 C.F.R. § 19.37.  

The RO should accordingly readjudicate the claims on appeal 
in light of the new evidence submitted by the veteran before 
the Board conducts further appellate review.

(The packet of information supplied by the veteran also 
contains a Statement in Support of Claim signed by the 
veteran in March 2005, four photographs of the Gulf War, and 
a March 2004 letter from JDW, a VA physician's assistant.  
These documents were considered in the November 2005 SSOC and 
are accordingly duplicative of evidence previously 
considered.)  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should readjudicate the 
veteran's claims in light of the entire 
record, specifically including the new 
evidence submitted by the veteran directly 
to the Board.  

2.  If any benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and should afford him a reasonable 
opportunity to respond thereto.  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).   




